Citation Nr: 0839208	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  06-01 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The veteran served on active duty with the United States Army 
from October 1966 until September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Hartford, Connecticut RO denying service connection for 
prostate cancer.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran served in Korea between March 1968 and September 
1969.  He alleges that he was exposed to Agent Orange during 
trips to and from the DMZ area during his service.  He states 
that he "took vans dropping troops [] to and from the DMZ."  
He also claims he "travelled from DMZ to the shores of 
Pusan-Pohang and Kwang-Ju.  Yon Ju Kol - Dong Du Chon."  The 
veteran was diagnosed with prostate cancer in 1996, and based 
on his allegation of Agent Orange exposure, asserts that he 
is entitled to presumptive service connection for prostate 
cancer.

The Department of Defense (DoD) has conceded herbicide 
exposure for veterans who were in certain units stationed in 
areas along the demilitarized zone (DMZ) in Korea where 
herbicides were used between April 1968 and July 1969.  The 
veteran did not serve in a unit that has been identified by 
the DoD to have served along the DMZ.  M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C.  

Under M21-1MR guidelines, however, claims by veterans who 
were part of units not stationed near the DMZ are to be 
submitted to the Joint Services Records Research Center 
(JSRRC) for verification. 

Based on the evidence currently available, the Board cannot 
determine whether or not the veteran was exposed to Agent 
Orange in or near the DMZ.  The case must be remanded in 
order for the JSRRC Coordinator to develop the case and make 
a formal finding regarding the veteran's duties during his 
time in Korea.  

Finally, VA did not fully comply with the Veterans Claims 
Assistance Act's requirement that notice be given to the 
veteran that covers the policies and procedures regarding the 
assignment of effective dates and disability ratings.  Proper 
notice must be provided to the veteran prior to a 
determination of the merits of the claim.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided with 
the notice required under 38 U.S.C.A. 
§ 5103, 38 C.F.R. § 3.159, and court 
precedent (including Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) 
regarding VA policies and procedures with 
regard to assignment of effective dates 
and evaluations).

2.  The RO should contact the veteran, and 
request that he provided detailed 
information about his service, including 
where he was stationed, and when and where 
he travelled while he was in Korea.  The 
veteran should provide any documentation 
he has that supports his allegations.  
After the RO obtains this information, the 
case should be referred to the JSRCC 
Coordinator for development, including of 
the information necessary to make a formal 
finding as to the likelihood that the 
veteran may have been exposed to Agent 
Orange in carrying out his duties during 
his time in Korea.  

3.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claim on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)





No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim 
is both critical and appreciated. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

